Mr. William A. Bryans, an attorney of the court, was called before the bar and thus addressed by the Chief Justice:
Mr. Bryans, you have, by the authority established by this court to act under such circumstances, been found guilty of negligence in the transaction of the business of your client and the practice of deception to cover up such negligence, all to the injury of that client and in violation of your duty as an attorney. It has furthermore been recommended that you be reprimanded for that conduct. Both finding and recommendation have been approved. For that reprimand you are now called before the court.
In our judgment your conduct in this instance was a gross violation of your duty to your client and a gross violation of your duty as an officer of this court. It *Page 317 
constitutes a serious injury to your profession and is not to be tolerated in this jurisdiction. You are thus publicly reprimanded for it, solemnly warned against a repetition thereof, and advised that any such will be sufficient cause for your disbarment.
This judgment is thus limited only provided you compensate the injured parties so far as possible for their pecuniary loss and give no further cause for complaint against you in your professional capacity.
MR. JUSTICE WHITFORD concurs in this judgment but is of the opinion that the facts justify a reference of the matter to the attorney general with instructions to bring disbarment proceedings.